DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to RCE filed on 6/7/2022 and submission filed on 5/16/22, , including claims 1-46. Claims 1, 6-7, 11-13, 15-16, 19-20, 24, 26, 29-30, 34-46 have been amended.. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15/16/22 has been entered.
  
Allowable Subject Matter
Claims 1-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose directly or indirectly following limitations:
As recited by claim  1;,
processing, in an offline mode of the UE, the one or more MPDCCH repetitions and the one or more PDSCH repetitions, wherein at least one of: the one or more narrowband channels in which the UE is to receive the one or more PDSCH repetitions are not indicated by the one or more MPDCCH repetitions, 
the one or more PDSCH repetitions are received in a first narrowband channel, of the one or more narrowband channels, having a particular offset from a second narrowband channel in which the one or more MPDCCH repetitions are received, or 
the one or more MPDCCH repetitions and the one or more PDSCH repetitions are processed in the offline 
mode based at least in part on a determination that a quantity of the one or more MPDCCH repetitions 
satisfies a threshold value.
As recited by claim  13;
transmitting the one or more PDSCH repetitions in the one or more narrowband channels, wherein at least one of: 
the one or more narrowband channels in which the UE is to receive the one or more PDSCH repetitions are not indicated by the one or more MPDCCH repetitions, 
the one or more PDSCH repetitions are received in a first narrowband channel, of the one or more narrowband channels, having a particular offset from a second narrowband channel in which the one or more MPDCCH repetitions are received, or 
the one or more MPDCCH repetitions and the one or more PDSCH repetitions are processed in an offline mode based at least in part on a determination that a quantity of the one or more MPDCCH repetitions satisfies a threshold value.
 As recited by claim  24;
process, in an offline mode of the UE, the one or more MPDCCH repetitions and the one or more PDSCH repetitions, wherein at least one of: 
the one or more narrowband channels in which the UE is to receive the one or more PDSCH repetitions are not indicated by the one or more MPDCCH repetitions, -9-PATENT U.S. Patent Application No. 16/947,906 Attorney Docket No. 0097-1009/195019 
the one or more PDSCH repetitions are received in a first narrowband channel, of the one or more narrowband channels, having a particular offset from a second narrowband channel in which the one or more MPDCCH repetitions are received, or 
the one or more MPDCCH repetitions and the one or more PDSCH repetitions are processed in the offline mode based at least in part on a determination that a quantity of the one or more MPDCCH repetitions satisfies a threshold value.
As recited by claim  36;
transmit the one or more PDSCH repetitions in in a first narrowband channel, of the one or more 
narrowband channels,
wherein the one or more MPDCCH repetitions and the one or more PDSCH repetitions are received in 
different narrowband channels, and wherein first narrowband channel or the second narrowband channel in which 
the UE is to receive the one or more PDSCH repetitions are not indicated by the one or more MPDCCH repetitions.
Wherein at least one of,
the one or more narrowband channels in which the UE is to receive the one or more PDSCH repetitions are not indicated by the one or more MPDCCH repetitions, 
the one or more PDSCH repetitions are received in a first narrowband channel, of the one or more narrowband channels, having a particular offset from a second narrowband channel in which the one or more MPDCCH repetitions are received, or 
the one or more MPDCCH repetitions and the one or more PDSCH repetitions are processed in an offline mode based at least in part on a - 13 -PATENT U.S. Patent Application No. 16/947,906 Attorney Docket No. 0097-1009/195019 determination that a quantity of the one or more MPDCCH repetitions satisfies a threshold value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al (US 20200221429) disclosesDownlink Control Information (DCI) may be expanded, or enhanced, to allow nodes such as UEs, eNBs, NR-nodes, gNBs, and TRPs in M2M, IoT, WoT networks to coordinate activities on PHY, MAC, and RRC layers. For example, DCI fields may be added or enhanced to include, for example, information regarding time resource allocation, frequency resource allocation, mini-slot allocation, and or Code Block Group (CBG) transmission. Such information, or similar information, may be used in operations such as mini-slot operations, Code Block Group (CBG) transmission, group common Physical Downlink Control Channel (PDCCH), grant-free and grant-less operations, response to Beam Failure Recovery Request (BFRR), UL Transmit (TX) beam change, Quasi-Co-Location (QCL) operations, aperiodic CSI-RS transmission and interference measurement, Band 
Width Part (BWP) operations, and Multi-Transmission and Reception Point (TRP)/Multi-Panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nizar Sivji can be reached at telephone number (571)270-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 
(toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647